DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 10/14/2021. In the applicant’s response, claims 1, 3, and 6-9 were amended. Accordingly, claims 1, 3, and 5-9 are pending and being examined. Claims 1, 8, and 9 are independent form.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

US Pub 2011/0249904, hereinafter “Mochizuki”). 

Regarding claim 1, Mochizuki discloses an information processing system (the method/system for face recognition/authentication; see fig.1) comprising: at least one memory storing program instructions; and at least one processor (these HW related features are inherent in the system in Mochizuki, see fig.26) configured to execute the instructions to: 
detect a face from an image in which a plurality of faces of persons are shown (perform face detection on each image including a plurality of persons; see 104 of fig.1 and para.66; see also S106 of fig.2 and para.85); determine whether or not the detected face satisfies a predetermined condition (based on the direction of the detected face, determine which cluster (i.e., “facing left”, “facing front”, or “facing right”) the detected face (i.e., face image A1 of person A) satisfies; see fig.12, para.69 lines 8-11, and para.70 lines 11-15); and generate registration information (perform registration of the face information using the assigned face ID=person A, see fig.13, fig.14 and para.88), the registration information being information in which a partial image of each of a plurality of faces that have been determined to satisfy the predetermined condition is associated with an identifier identifying a group to be authenticated in face authentication (wherein the face information of person A includes the direction of the detected face and the corresponding cluster/group that the detected face satisfies for face recognition; see fig.13, para.70 lines 11-15), wherein as the determination as to whether or not the predetermined condition is wherein the direction of the detected face includes “facing front” direction which is the corresponding shooting direction; see figs.12-13), and the at least one processor is further configured to: detect a face from each of a plurality of images successively taken at a predetermined time interval (wherein each image is detected at a time (from time A1 to time A8) interval; fig.12 and para.70 lines 1-7), determine whether or not a plurality of faces of the same person detected from the plurality of images satisfy the predetermined condition (wherein actor/person A are detected 8 times and each of 8 images is checked whether or not it belongs each of “facing front” group; fig.13, fig.14 and para.70), and generate the registration information by associating a partial image of a face of a person of which the plurality of faces detected from the plurality of images are determined to satisfy the predetermined condition with the identifier and not associating a partial image of a face of a person of which the plurality of faces detected from the plurality of images are determined not to satisfy the predetermined condition with the identifier (perform registration of the face information of the each image using the assigned face ID=person A, see fig.13, fig.14 and para.88; wherein the face information of person A includes the direction of “facing front” of the detected face and the corresponding cluster/group that the detected face satisfies in face recognition; see fig.13, para.70 lines 11-15).  

Regarding claim 3, Mochizuki discloses the information processing system according to Claim 1 wherein the at least one processor is further configured to determine, as the wherein the direction of the detected face is deemed satisfied if the direction of the detected face is “facing front” direction;  see figs.12-13).  

Regarding claim 5, Mochizuki discloses the information processing system according to Claim 1, wherein the at least one processor is further configured to receive an instruction to select whether or not a face that is determined to satisfy the predetermined condition should be regarded as an object to be authenticated (select A8 to replace A4 by comparing the face information of the each image; fig,14and para.71), and generate the registration information by associating a partial image selected according to the instruction among a plurality of partial images of respective faces that are determined to satisfy the predetermined condition with the identifier (perform registration of the face information of the each image using the assigned face ID=person A, see fig.13, fig.14 and para.88; wherein the face information of person A includes the direction of the detected face and the corresponding cluster/group that the detected face satisfies in face recognition; see fig.13, para.70 lines 11-15).

Regarding claim 8, 9, each of them is an inherent variation of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al (US Pub 2011/0249904, hereinafter “Mochizuki”) in view of Ohara (US Pub 2016/0119535, hereinafter “Ohara”).

Regarding claim 6, Mochizuki discloses determine, whether or not a subject distance of the detected face, estimated from the detected face satisfies a distance condition, the subject distance being a distance between a photographing apparatus and a subject, as recited in the claim. However, in the same field of endeavor, i.e., in the field of face recognition, Ohara teaches: whether or not a subject distance of the detected face, estimated from the detected face satisfies a distance condition, the subject distance being a distance between a photographing apparatus and a subject (in order to determine whether or not a plurality of faces of the same person detected from the plurality of images satisfy the predetermined “facing front” condition, see 301 of fig.6B,  “based on a result of comparison between the angle (psi) and an angle (beta/2), the control signal output unit 112 determines whether all the groups fit within an image”, wherein angle alpha/beta and angle psi/theta are determined by the distance D between the camera and the imaging plane; see para.96; see fig.3, Eq.(1) and para.53-54). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Ohara into the teachings of Mochizuki by adding a subject distance into face recognition taught by Ohara, in order to enhance accuracy of face authentication (Ohara, see abstrat).

Allowable Subject Matter
8.	The subject matter of claim 7, in combination with the base claim and intervening claims, were not found in the prior art. Claim 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
9.	Applicant’s arguments, with respects to claim 1, have been fully considered but they are not persuasive.
 
On page 6, para.2 of applicant’s response, applicant argues: “Mochizuki merely describes that not only the front face image but also the left face image and the right face image are registered”. It appears that applicant is admitting that Mochizuki discloses determining whether or not a direction of a line of sight of the detected face is a shooting direction is determined as recited in the claim because Mochizuki discloses wherein the direction of the detected face includes “facing front” direction which is the corresponding shooting direction; see figs.12-13. The matter is that Mochizuki 

10.	Applicant's arguments with respect to claim 6 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        10/20/2021